UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	October 31, 2012 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 10/31/12 (Unaudited) COMMON STOCKS (94.1%) (a) Shares Value Aerospace and defense (4.7%) General Dynamics Corp. 274,100 $18,660,728 Honeywell International, Inc. 755,000 46,236,200 L-3 Communications Holdings, Inc. 285,000 21,033,000 Precision Castparts Corp. 125,800 21,772,206 United Technologies Corp. 710,200 55,509,232 Air freight and logistics (0.4%) FedEx Corp. 137,300 12,630,227 Airlines (0.4%) Delta Air Lines, Inc. (NON) 1,620,710 15,607,437 Auto components (2.7%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 484,381 5,265,221 Goodyear Tire & Rubber Co. (The) (NON) 2,135,873 24,370,311 Johnson Controls, Inc. 1,166,649 30,041,212 Tenneco, Inc. (NON) (S) 554,519 16,940,555 Valeo SA (France) 375,519 16,500,830 Automobiles (1.4%) Fiat SpA (Italy) (NON) 1,551,165 7,600,207 General Motors Co. (NON) (S) 111,100 2,833,050 Nissan Motor Co., Ltd. (Japan) 1,749,300 14,650,378 Tesla Motors, Inc. (NON) (S) 852,696 23,986,338 Biotechnology (0.6%) Celgene Corp. (NON) 104,400 7,654,608 Dendreon Corp. (NON) (S) 1,386,800 5,269,840 Gilead Sciences, Inc. (NON) 137,600 9,241,216 Building products (0.9%) Fortune Brands Home & Security, Inc. (NON) 264,400 7,519,536 Owens Corning, Inc. (NON) (S) 707,423 23,762,339 USG Corp. (NON) (S) 62,959 1,681,635 Capital markets (2.0%) Blackstone Group LP (The) 771,163 11,845,064 Charles Schwab Corp. (The) 2,112,100 28,682,318 KKR & Co. LP 618,359 9,306,303 Morgan Stanley 885,800 15,395,204 State Street Corp. 132,903 5,923,487 Chemicals (4.1%) Celanese Corp. Ser. A 764,300 29,035,757 Monsanto Co. 221,800 19,090,326 Sherwin-Williams Co. (The) 23,900 3,407,662 Tronox, Ltd. Class A (AFF) 4,527,522 92,316,174 Commercial banks (0.2%) Wells Fargo & Co. 259,900 8,756,031 Commercial services and supplies (0.5%) ADT Corp. (The) (NON) 173,550 7,204,061 Tyco International, Ltd. 354,400 9,522,728 Communications equipment (4.1%) Cisco Systems, Inc. 759,347 13,015,208 F5 Networks, Inc. (NON) 166,200 13,708,176 Polycom, Inc. (NON) 2,267,688 22,722,234 Qualcomm, Inc. 1,615,509 94,628,440 Computers and peripherals (12.1%) Apple, Inc. 505,250 300,674,261 EMC Corp. (NON) 2,496,800 60,971,856 Hewlett-Packard Co. 834,800 11,561,980 NetApp, Inc. (NON) 138,700 3,731,030 SanDisk Corp. (NON) (S) 1,064,100 44,436,816 Construction materials (0.2%) China Shanshui Cement Group, Ltd. (China) 7,308,000 5,435,692 Consumer finance (0.3%) Capital One Financial Corp. 160,554 9,660,534 Diversified financial services (2.0%) Bank of America Corp. 336,300 3,134,316 Citigroup, Inc. 883,500 33,034,065 JPMorgan Chase & Co. 692,700 28,871,736 Moody's Corp. 77,600 3,737,216 Electronic equipment, instruments, and components (0.7%) Corning, Inc. 400,800 4,709,400 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 1,220,402 12,667,773 TE Connectivity, Ltd. (S) 266,700 8,582,406 Energy equipment and services (4.5%) Cameron International Corp. (NON) 304,500 15,419,880 Halliburton Co. 1,870,210 60,389,081 National Oilwell Varco, Inc. 96,800 7,134,160 Oil States International, Inc. (NON) (S) 224,500 16,410,950 Petrofac, Ltd. (United Kingdom) 284,003 7,369,737 Schlumberger, Ltd. 707,093 49,164,176 Food and staples retail (0.6%) Kroger Co. (The) (S) 466,700 11,770,174 Walgreen Co. 253,600 8,934,328 Food products (0.5%) Mead Johnson Nutrition Co. 260,600 16,068,596 Health-care equipment and supplies (1.6%) Baxter International, Inc. (S) 590,500 36,983,015 Covidien PLC 83,200 4,571,840 St. Jude Medical, Inc. (S) 342,300 13,096,398 Health-care providers and services (3.3%) Aetna, Inc. (S) 387,300 16,925,010 Catamaran Corp. (Canada) (NON) (S) 460,682 21,725,763 Express Scripts Holding Co. (NON) 554,431 34,119,684 Humana, Inc. 301,500 22,392,405 UnitedHealth Group, Inc. 352,500 19,740,000 Hotels, restaurants, and leisure (2.8%) Las Vegas Sands Corp. 911,000 42,306,840 Penn National Gaming, Inc. (NON) (S) 190,500 7,701,915 Sands China, Ltd. (Hong Kong) 1,362,400 5,116,647 Starbucks Corp. 932,800 42,815,520 Household durables (0.3%) Lennar Corp. Class A (S) 97,600 3,657,072 Techtronic Industries Co. (Hong Kong) 3,056,500 5,785,968 Insurance (5.0%) Aflac, Inc. 823,246 40,981,186 Assured Guaranty, Ltd. 4,092,306 56,842,130 Hartford Financial Services Group, Inc. (The) (S) 1,786,276 38,780,052 MetLife, Inc. 603,200 21,407,568 Porto Seguro SA (Brazil) 354,200 3,766,879 Prudential PLC (United Kingdom) 871,304 11,972,788 Internet and catalog retail (1.6%) HomeAway, Inc. (NON) (S) 622,400 16,001,904 Priceline.com, Inc. (NON) 67,097 38,498,246 Internet software and services (3.4%) eBay, Inc. (NON) 256,600 12,391,214 Facebook, Inc. Class A (NON) 423,056 8,932,827 Facebook, Inc. Class B (F) (NON) 115,920 2,325,268 Google, Inc. Class A (NON) 133,332 90,635,094 Millennial Media, Inc. (NON) 248,350 3,981,051 IT Services (2.2%) Cognizant Technology Solutions Corp. (NON) 92,300 6,151,795 Computer Sciences Corp. (S) 456,800 13,909,560 Unisys Corp. (NON) (S) 1,375,246 23,447,944 Visa, Inc. Class A 245,900 34,121,084 Leisure equipment and products (0.9%) Brunswick Corp. (S) 1,361,911 32,127,480 Life sciences tools and services (0.6%) Thermo Fisher Scientific, Inc. 366,600 22,384,596 Machinery (2.3%) China National Materials Co., Ltd. (China) 15,342,000 4,781,089 Cummins, Inc. 155,700 14,570,406 Eaton Corp. (S) 744,200 35,141,124 Navistar International Corp. (NON) (S) 532,700 9,988,125 Parker Hannifin Corp. 43,100 3,390,246 Stanley Black & Decker, Inc. (S) 129,900 9,002,070 Timken Co. (S) 110,891 4,379,086 Media (1.5%) Comcast Corp. Class A (S) 585,535 21,963,418 DIRECTV (NON) 205,669 10,511,743 DISH Network Corp. Class A 399,900 14,248,437 News Corp. Class A 292,800 7,003,776 Metals and mining (1.9%) Cliffs Natural Resources, Inc. (S) 134,821 4,889,958 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 737,514 28,674,544 Rio Tinto PLC (United Kingdom) 203,678 10,155,654 Rio Tinto PLC ADR (United Kingdom) 75,600 3,778,488 Vedanta Resources PLC (United Kingdom) (S) 420,531 7,729,558 Walter Energy, Inc. (S) 344,488 12,043,300 Multiline retail (0.2%) J.C. Penney Co., Inc. (S) 224,600 5,392,646 Office electronics (0.1%) Xerox Corp. 773,270 4,979,859 Oil, gas, and consumable fuels (4.9%) Alpha Natural Resources, Inc. (NON) (S) 1,356,142 11,622,137 Anadarko Petroleum Corp. 411,000 28,280,910 Cabot Oil & Gas Corp. 506,700 23,804,766 Cairn Energy PLC (United Kingdom) 2,455,404 11,125,149 Gulfport Energy Corp. (NON) 110,900 3,679,662 Kodiak Oil & Gas Corp. (NON) 407,300 3,763,452 Marathon Oil Corp. 926,321 27,845,209 Noble Energy, Inc. 331,000 31,448,310 Royal Dutch Shell PLC Class A (United Kingdom) 512,964 17,591,158 Southwestern Energy Co. (NON) (S) 311,000 10,791,700 Personal products (0.3%) Avon Products, Inc. (S) 628,000 9,727,720 Pharmaceuticals (3.1%) Auxilium Pharmaceuticals, Inc. (NON) 355,000 7,270,400 Elan Corp. PLC ADR (Ireland) (NON) (S) 1,267,877 13,693,072 Eli Lilly & Co. 369,700 17,978,511 Jazz Pharmaceuticals PLC (NON) 661,151 35,523,643 Johnson & Johnson (S) 56,800 4,022,576 Merck & Co., Inc. 46,700 2,130,921 Pfizer, Inc. 324,032 8,058,676 Warner Chilcott PLC Class A 829,200 9,602,136 Watson Pharmaceuticals, Inc. (NON) 112,800 9,695,160 Professional services (0.3%) Verisk Analytics, Inc. Class A (NON) 192,900 9,837,900 Real estate management and development (0.4%) CBRE Group, Inc. Class A (NON) 189,279 3,410,808 Realogy Holdings Corp. (NON) 327,698 11,646,387 Semiconductors and semiconductor equipment (3.6%) Advanced Micro Devices, Inc. (NON) (S) 2,384,790 4,888,820 Avago Technologies, Ltd. (Singapore) 360,300 11,900,709 First Solar, Inc. (NON) (S) 1,935,659 47,055,870 Micron Technology, Inc. (NON) (S) 1,694,200 9,191,035 SK Hynix, Inc. (South Korea) (NON) 271,620 6,194,019 Texas Instruments, Inc. 1,451,900 40,783,871 Xilinx, Inc. (S) 214,700 7,033,572 Software (4.1%) Citrix Systems, Inc. (NON) 128,600 7,948,766 Infoblox, Inc. (NON) 104,062 1,728,470 Longtop Financial Technologies Ltd. ADR (Hong Kong) (F) (NON) 478,830 — Microsoft Corp. 2,759,500 78,742,333 Oracle Corp. 763,189 23,697,018 Perfect World Co., Ltd. ADR (China) 603,227 6,412,303 Salesforce.com, Inc. (NON) (S) 78,850 11,510,523 VMware, Inc. Class A (NON) (S) 150,600 12,766,362 Specialty retail (5.5%) AutoZone, Inc. (NON) 71,000 26,625,000 Bed Bath & Beyond, Inc. (NON) 675,500 38,962,840 Best Buy Co., Inc. (S) 4,445,145 67,610,655 GameStop Corp. Class A (S) 409,100 9,339,753 Lowe's Cos., Inc. 937,800 30,365,964 Office Depot, Inc. (NON) (S) 5,052,112 12,529,238 Staples, Inc. (S) 199,300 2,294,940 Ulta Salon, Cosmetics & Fragrance, Inc. 40,200 3,707,244 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. (S) 412,500 23,120,625 Thrifts and mortgage finance (0.1%) MGIC Investment Corp. (NON) (S) 561,500 965,780 Radian Group, Inc. (S) 520,000 2,438,800 Tobacco (0.5%) Lorillard, Inc. 53,200 6,171,732 Philip Morris International, Inc. 122,769 10,872,423 Total common stocks (cost $3,454,891,777) WARRANTS (3.7%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 19,401,439 $16,248,705 Citigroup, Inc. 1/4/19 106.10 $38,441,283 15,222,748 Ford Motor Co. 1/1/13 9.20 3,281,910 7,187,383 General Motors Co. 7/10/19 18.33 1,455,144 14,944,329 General Motors Co. 7/10/16 10.00 400,790 6,592,996 Hartford Financial Services Group, Inc. (The) (W) 6/26/19 9.70 $955,528 12,622,525 JPMorgan Chase & Co. (W) 10/28/18 42.42 2,361,505 26,992,002 Wells Fargo & Co. (W) 10/28/18 34.01 $3,087,063 29,543,193 Total warrants (cost $160,217,180) PURCHASED EQUITY OPTIONS OUTSTANDING (1.1%) (a) Expiration Contract date/ strike amount Value Amazon.com, Inc. (Call) Nov-12/$250.00 407,581 52,986 Amazon.com, Inc. (Call) Nov-12/260.00 429,032 47,194 Amazon.com, Inc. (Call) Nov-12/270.00 274,135 — Apple, Inc. (Call) Dec-12/730.00 152,174 220,260 Apple, Inc. (Call) Dec-12/670.00 222,077 206,532 Apple, Inc. (Call) Dec-12/700.00 391,304 160,435 Apple, Inc. (Call) Nov-12/710.00 527,912 78,411 Apple, Inc. (Call) Nov-12/680.00 483,345 48,335 Baidu, Inc. (Call) Dec-12/130.00 328,157 69,635 Baidu, Inc. (Call) Dec-12/150.00 494,423 36,043 Best Buy Co., Inc. (Call) Dec-12/23.00 2,594,961 445,861 Best Buy Co., Inc. (Call) Dec-12/23.00 1,648,077 283,169 Best Buy Co., Inc. (Call) Dec-12/25.00 2,303,843 221,123 Best Buy Co., Inc. (Call) Dec-12/23.00 236,136 40,572 Best Buy Co., Inc. (Call) Nov-12/14.00 1,020,759 1,543,584 Best Buy Co., Inc. (Call) Nov-12/14.00 729,577 1,103,261 Best Buy Co., Inc. (Call) Nov-12/13.00 208,486 477,675 Best Buy Co., Inc. (Call) Nov-12/19.00 1,711,323 318,768 DIRECTV (Call) Dec-12/55.00 1,323,249 529,660 First Solar, Inc. (Call) Nov-12/15.00 360,962 3,378,308 General Dynamics Corp. (Call) Jan-13/72.50 674,972 422,059 General Electric Co. (Call) Dec-12/24.00 1,060,238 28,255 General Motors Co. (Call) Dec-12/25.00 1,480,528 2,216,469 Google, Inc. (Call) Dec-12/720.00 204,765 1,361,687 Halliburton Co. (Call) Jan-13/42.00 5,927,977 280,215 Halliburton Co. (Call) Jan-13/38.00 1,826,037 219,490 Halliburton Co. (Call) Jan-13/41.00 3,160,448 204,244 Halliburton Co. (Call) Jan-13/39.00 1,946,098 89,521 Hartford Financial Services Group, Inc. (The) (Call) Dec-12/14.00 484,128 3,751,203 Health Care Select Sector SPDR Fund (Call) Nov-12/42.00 3,718,114 427,583 Hewlett-Packard Co. (Call) Jan-13/23.00 961,797 3,963 Hewlett-Packard Co. (Call) Dec-12/23.00 3,341,516 3 Humana, Inc. (Call) Nov-12/85.00 2,082,093 361,168 Humana, Inc. (Call) Nov-12/80.00 423,564 419,752 iShares MSCI Emerging Markets Index (Call) Nov-12/42.00 1,450,922 429,473 iShares MSCI Emerging Markets Index (Call) Nov-12/44.00 1,915,036 63,196 JPMorgan Chase & Co. (Call) Dec-12/40.00 1,855,495 4,839,415 JPMorgan Chase & Co. (Call) Dec-12/42.00 1,953,553 2,627,947 JPMorgan Chase & Co. (Call) Dec-12/42.00 1,505,804 2,033,287 JPMorgan Chase & Co. (Call) Dec-12/40.00 3,171,459 1,000,912 JPMorgan Chase & Co. (Call) Dec-12/44.00 1,308,855 753,900 Microsoft Corp. (Call) Dec-12/30.00 4,346,874 1,285,584 Microsoft Corp. (Call) Dec-12/32.00 6,083,027 $402,465 Nintendo Co., Ltd. (Call) Dec-12/JPY13,000.00 145,037 33,139 Qualcomm, Inc. (Call) Jan-13/$60.00 704,474 1,434,309 SPDR S&P rust (Call) Dec-12/150.00 956,033 71,416 SPDR S&P rust (Call) Dec-12/155.00 1,027,736 66,495 SPDR S&P rust (Call) Nov-12/151.00 7,480,861 120,591 SPDR S&P rust (Call) Nov-12/148.00 6,161,187 909,576 SPDR S&P rust (Call) Nov-12/147.00 2,738,090 590,195 SPDR S&P rust (Call) Nov-12/145.00 2,053,588 472,325 SPDR S&P rust (Call) Nov-12/150.00 10,739,288 269,556 SPDR S&P rust (Call) Nov-12/146.00 1,103,815 220,763 SPDR S&P rust (Call) Nov-12/146.00 1,471,752 206,045 SPDR S&P rust (Call) Nov-12/148.00 3,364,899 136,077 SPDR S&P rust (Call) Nov-12/149.00 3,697,460 78,645 SPDR S&P rust (Call) Nov-12/151.00 2,799,827 3 SPDR S&P rust (Put) Nov-12/139.00 2,282,624 316,600 Visa, Inc. (Call) Dec-12/150.00 318,512 453,433 Xerox Corp. (Call) Jan-13/6.00 2,817,766 1,837,355 Total purchased equity options outstanding (cost $65,164,717) INVESTMENT COMPANIES (0.7%) (a) Shares Value iShares FTSE A50 China Index ETF (China) (S) 9,112,100 $11,441,784 Market Vectors Gold Miners ETF (S) 113,500 5,998,475 SPDR S&P Homebuilders ETF (S) 249,400 6,484,400 SPDR S&P Metals & Mining ETF (S) 42,000 1,869,000 Total investment Companies (cost $22,565,633) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 159,420 $8,568,825 Total convertible preferred stocks (cost $12,472,615) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Bonds 4 1/2s, May 15, 2038 (i) $2,153,000 $2,924,506 U.S. Treasury Notes 1/2s, November 15, 2013 (i) 3,176,000 3,192,547 1/4s, June 30, 2014 (i) 624,000 624,306 Total U.S. treasury Obligations (cost $6,741,359) SHORT-TERM INVESTMENTS (12.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 9,528,028 $9,528,028 U.S. Treasury Bills with an effective yield of 0.156%, July 25, 2013 (SEGSF) $1,383,000 1,381,342 U.S. Treasury Bills with an effective yield of 0.102%, December 31, 2012 876,000 875,890 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.093%, November 15, 2012 (SEGSF) 802,000 801,971 SSgA Prime Money Market Fund 0.12% (P) 13,534,612 13,534,612 Putnam Cash Collateral Pool, LLC 0.21% (d) 409,027,103 409,027,103 Total short-term investments (cost $435,148,994) TOTAL INVESTMENTS Total investments (cost $4,157,202,275) (b) FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $183,509,331) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Danish Krone Buy 11/21/12 $10,493,936 $10,624,382 $(130,446) Danish Krone Sell 11/21/12 10,493,936 10,485,629 (8,307) Credit Suisse AG Euro Sell 11/21/12 35,203,798 34,849,506 (354,292) Japanese Yen Sell 11/21/12 8,347,923 8,542,115 194,192 UBS AG British Pound Sell 11/21/12 65,569,333 65,667,873 98,540 Canadian Dollar Buy 11/21/12 26,259,821 26,667,839 (408,018) Canadian Dollar Sell 11/21/12 26,259,821 26,671,987 412,166 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 10/31/12 (premiums received $21,059,718) (Unaudited) Expiration Contract Date/strike amount Value Amazon.com, Inc. (Call) Nov-12/$270.00 429,032 $9,718 Amazon.com, Inc. (Call) Nov-12/300.00 274,135 — Apple, Inc. (Call) Dec-12/750.00 152,174 152,877 Apple, Inc. (Call) Nov-12/740.00 527,912 49,254 Baidu, Inc. (Call) Dec-12/165.00 494,423 11,065 Best Buy Co., Inc. (Call) Dec-12/25.00 236,136 22,664 Best Buy Co., Inc. (Call) Dec-12/25.00 2,594,961 249,064 Best Buy Co., Inc. (Call) Dec-12/25.00 1,648,077 158,182 Best Buy Co., Inc. (Call) Dec-12/27.00 2,303,843 93,306 Best Buy Co., Inc. (Call) Nov-12/21.00 1,711,323 142,211 DIRECTV (Call) Dec-12/60.00 1,323,249 76,134 First Solar, Inc. (Call) Nov-12/25.00 360,962 577,268 General Motors Co. (Call) Dec-12/27.00 1,480,528 1,014,179 Google, Inc. (Call) Dec-12/740.00 204,765 655,248 Halliburton Co. (Call) Jan-13/43.00 3,160,448 95,446 Halliburton Co. (Call) Jan-13/44.00 5,927,977 85,956 Hartford Financial Services Group, Inc. (Call) Dec-12/14.00 246,515 1,910,089 Health Care Select Sector SPDR Fund (Call) Nov-12/43.00 3,718,114 74,362 Hewlett-Packard Co. (Call) Jan-13/25.00 961,797 29 Hewlett-Packard Co. (Call) Dec-12/25.00 3,341,516 3 Humana, Inc. (Call) Nov-12/90.00 2,082,093 103,901 Humana, Inc. (Call) Nov-12/85.00 423,564 73,473 iShares MSCI Emerging Markets Index (Call) Nov-12/46.00 1,915,036 3,677 JPMorgan Chase & Co. (Call) Dec-12/42.00 1,855,495 2,505,479 JPMorgan Chase & Co. (Call) Dec-12/44.00 1,953,553 1,109,813 JPMorgan Chase & Co. (Call) Dec-12/44.00 1,505,804 858,158 JPMorgan Chase & Co. (Call) Dec-12/48.00 1,308,855 87,693 Microsoft Corp. (Call) Dec-12/32.00 4,346,874 287,598 Microsoft Corp. (Call) Dec-12/34.00 6,083,027 108,302 Nintendo Co., Ltd. (Call) Dec-12/JPY15,000.00 145,037 1,485 Qualcomm, Inc. (Call) Jan-13/$65.00 704,474 433,956 SPDR S&P rust (Call) Dec-12/160.00 1,027,736 31,161 SPDR S&P rust (Call) Nov-12/150.00 6,161,187 386,306 SPDR S&P rust (Call) Nov-12/149.00 2,738,090 300,861 SPDR S&P rust (Call) Nov-12/152.00 10,739,288 117,488 SPDR S&P rust (Call) Nov-12/150.00 3,364,899 84,459 SPDR S&P rust (Call) Nov-12/153.00 7,480,861 81,167 SPDR S&P rust (Call) Nov-12/148.00 1,103,815 44,153 SPDR S&P rust (Call) Nov-12/148.00 1,471,752 29,435 SPDR S&P rust (Call) Nov-12/151.00 3,697,460 1,046 SPDR S&P rust (Call) Nov-12/153.00 2,799,827 3 SPDR S&P rust (Put) Nov-12/137.00 2,282,624 71,674 Visa, Inc. (Call) Dec-12/160.00 318,512 127,312 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund appreciation/ Barclay’s Bank, PLC baskets 339,576 $— 1/25/13 (3 month USD-LIBOR-BBA) A basket (BCSU115) of common stocks $1,283,280 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $3,489,822,439. (b) The aggregate identified cost on a tax basis is $4,200,347,065, resulting in gross unrealized appreciation and depreciation of $246,756,104 and $518,971,433, respectively, or net unrealized depreciation of $272,215,329. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $48,686,257 $274,229,523 $313,387,752 $6,163 $9,528,028 Tronox, Ltd. Class A 101,488,307 9,487,216 5,720,732 1,053,415 92,316,174 Totals Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $402,812,546. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $409,027,103, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $245,750 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Outstanding contracts on purchased options contracts and written options contracts at the close of the reporting period are indicative of the volume of activity for each during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $11,791,819 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $160,100 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $206,849. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $560,221,943 $49,654,030 $— Consumer staples 63,544,973 — — Energy 289,754,393 36,086,044 — Financials 338,585,864 11,972,788 — Health care 322,079,470 — — Industrials 327,448,286 4,781,089 — Information technology 1,053,619,660 6,194,019 2,325,268 Materials 193,236,209 23,320,904 — Total common stocks Convertible preferred stocks — 8,568,825 — Investment Companies 14,351,875 11,441,784 — Purchased equity options outstanding — 39,700,126 — U.S. Treasury Obligations — 6,741,359 — Warrants 129,353,881 — — Short-term investments 23,062,640 412,086,306 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(196,165) $— Written equity options outstanding — (12,225,655) — Total return swap contracts — 1,283,280 — Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $704,898 $901,063 Equity contracts 170,337,287 12,225,655 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 28, 2012
